UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1465


In re: TYRONE HURT,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tyrone Hurt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Hurt petitions for a writ of mandamus. Mandamus relief is a drastic remedy

and should be used only in extraordinary circumstances. Cheney v. U.S. Dist. Ct., 542 U.S.

367, 380 (2004); In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further,

mandamus relief is available only when the petitioner has a clear right to the relief sought

and “has no other adequate means to attain the relief [he] desires.” Murphy-Brown, 907

F.3d at 795 (alteration and internal quotation marks omitted). Because Hurt has not

demonstrated that he is entitled to mandamus relief, we deny his petition. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2